ORDER
PER CURIAM.
Maxey Lou Mann (Mann) appeals from the trial court’s judgment granting Han-ley-Maplewood Redevelopment Corporation’s (HMRC) motion for new trial following Mann’s jury-tried action seeking damages for property condemnation.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment in accordance with 84.16(b).